Citation Nr: 0217805	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for Hepatitis C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Hepatitis C was not present in service or until many 
years thereafter and is not shown to be related to service 
or to an incident of service origin.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

The veteran's original claim for VA compensation benefits 
was filed in July 1988, when his VA Form 21-526 was 
received.  The form was substantially complete when filed.  
His most recent VA Form 21-526 was received in August 1993 
and was substantially complete when filed.  His initial 
informal claim for service connection for Hepatitis C was 
filed in October 1999.  In correspondence dated in October 
1999 and June 2001, the RO requested that the veteran 
provide pertinent information in support of his service 
connection claim.  Although the correspondence of October 
1999 addressed the information and evidence necessary to 
well ground a claim for service connection, the 
correspondence of June 2001 informed the veteran of the 
change in the law effected by the VCAA and advised him of 
the information and evidence necessary to support a 
service connection claim under the VCAA.  In effect, the 
RO treated the informal claim as incomplete and then 
worked with the veteran to complete his application to the 
extent possible.  The Board therefore concludes that there 
is no issue as to provision of a form or instructions for 
applying for the claimed benefit.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In September 2001, the RO provided the 
veteran and his representative with a statement of the 
case.  In February 2002, the veteran was also provided 
with the report of his conference with a Decision Review 
Officer (DRO) at the RO, which the veteran elected in lieu 
of a personal hearing.  These documents set forth the 
legal criteria governing the claim now before the Board, 
listed the evidence considered by the RO, and offered an 
analysis of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claim.  The Board notes that the correspondence dated in 
June 2001 essentially informed the veteran which evidence, 
if any, should be obtained by him and which evidence, if 
any, would be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In addition, the statement 
of the case contained pertinent provisions of the VCAA 
with respect to the duty to assist.  The record as a whole 
shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claim.  

In so finding, the Board notes the request of the 
veteran's representative that the case be remanded to the 
RO so that full development of the claim can be 
undertaken.  The representative contends that full 
development of the claim requires the RO to notify the 
veteran as to what evidence is needed to grant entitlement 
to the benefit sought and to notify him of the one-year 
time limit for him to produce evidence in support of his 
claim as provided in 38 U.S.C.A. § 5103(a).  

The provisions of 38 C.F.R. 19.9(a) (2002) permit but do 
not require the Board to remand the case to the RO for the 
actions demanded by the representative.  The RO in its 
letter of June 2001 essentially requested that the veteran 
furnish information relevant to the issue on appeal, 
including information regarding possible medical 
treatment.  The RO enclosed medical releases with this 
correspondence.  In a statement received in August 2001, 
the veteran responded that he had no additional medical 
evidence to submit in conjunction with his claim for 
service connection for Hepatitis C.  

The RO's letter of June 2001 effectively constituted 
notice under 38 U.S.C.A. § 5103(a).  The action requested 
by the representative is not required, nor does it deprive 
the veteran of a procedural protection for the Board to 
decide this appeal without remanding to the RO for such 
notice.  The regulation (38 CFR 19.9(a)(2)(ii)) provides 
that, if the Board denies a benefit sought in the pending 
appeal and the appellant submits relevant evidence before 
the expiration of one year following the notice, the 
evidence shall be referred to the agency of original 
jurisdiction.  If the evidence is a basis for allowance, 
the effective date is the same as if the Board had granted 
the benefit in the appeal pending when notice was 
provided.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the service medical records and the 
reports of VA treatment pertinent to this appeal and has 
associated them with the record.  The veteran has not 
identified additional sources that could furnish evidence 
relevant to the issue before the Board, and the Board is 
aware of none.  This case appears to turn on whether the 
veteran's claim that he received tattoos in service and 
sustained a bite injury in service actually occurred.  At 
his conference with the DRO in February 2002, the veteran 
asked what he could do to support his claim.  The DRO 
essentially informed him that he needed evidence to 
corroborate the claimed inservice incidents.  The DRO said 
that service medical record evidence of the incidents was 
needed.  The veteran replied that all of his service 
medical records were of record and that he had no others 
to submit.  The DRO also informed him that if the evidence 
indicated that the claimed incidents occurred in service, 
medical evidence attributing the Hepatitis C to the events 
in service was needed.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
declines to obtain a medical nexus opinion with respect to 
this appeal.  The veteran states that he was diagnosed by 
VA with Hepatitis C in 1998.  However, there is no 
convincing evidence that the incidents in service that he 
claims led to the development of Hepatitis C many years 
later actually occurred.  Thus, while there is a current 
diagnosis of Hepatitis C, there is no true indication that 
the Hepatitis C is attributable to service, especially in 
view of a post service history of intravenous drug abuse 
and a history of alcohol abuse since childhood.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, any 
opinion now purporting to relate the current Hepatitis C 
to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has 
essentially met the requirements of the VCAA, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service Connection for Hepatitis C

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service, 38 U.S.C.A. §§ 1110, 1131, it must be shown 
that any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).  

Although the veteran has been diagnosed with Hepatitis C, 
the service medical records are negative for complaints or 
findings of Hepatitis C.  The veteran does not contend 
otherwise.  Rather, he claims that he developed Hepatitis 
C years following service as a result of incidents in 
service.  He initially claimed that he developed Hepatitis 
C as a consequence of tattoos received in service on a 
rooftop in Hong Kong performed by a person who used bamboo 
shoots as needles.  He stated that the conditions were 
unsanitary.  However, at his conference with the DRO in 
February 2002, the veteran asserted that real needles were 
used and again asserted that conditions were unsanitary.  
He also asserted that he was in a racial fight at Subic 
Bay in the Philippines in 1962.  He said that he received 
a bite to his knuckle and that the other party's tooth 
came out and was stuck in his knuckle.  He said that he 
had to pull the tooth out himself.  Although he claimed 
that he had witnesses to the incidents in service, he did 
not know where any of them were and could obtain no 
further information.  

However, the service medical records do not corroborate 
the claimed incidents.  When the veteran was examined for 
service entrance in April 1961, a 1/2-inch scar was noted on 
his left forearm and a vaccination scar was noted on his 
upper left arm (VSULA).  He was seen for a swollen right 
hand in December 1962.  The hand was soaked in hot water 
to remove all dead tissue, and he was given a tetanus 
shot.  He was seen later in December because his right 
hand still bothered him, and the hand was treated with an 
ointment.  However, the cause of the right hand complaints 
was not noted.  

The service medical records also show that the veteran was 
seen in service in August 1964 for complaints of 
intermittent pain in the right metacarpal joint area as a 
result of his involvement in a fight some time previously.  
The impression following an examination was chronic 
subluxation of the 5th right metacarpophalangeal joint, but 
there was no indication that he had sustained any break in 
the skin or any imbedding of a tooth in the tissue of his 
right hand.  Nor was there any such indication when he was 
seen in the orthopedic clinic the following month for 
evaluation of his right hand injury.  His separation 
examination in April 1965 was negative for pertinent 
complaints or findings.  In particular, there was no 
showing of marks, scars, tattoos, or other indications of 
injuries that could be said to conform to, or corroborate, 
the veteran's current assertions.  A 1/2-inch scar was again 
noted on his left forearm, and a vaccination scar was 
again noted on his upper left arm.  

When the veteran was seen at a service outpatient clinic 
in late August 1964, it was reported that he had been 
given "Office Hours" on several occasions for being drunk 
and disorderly.  

When the veteran was admitted to a VA facility in August 
1999, it was reported that he "has a history of alcohol 
abuse since age 4 years [sic].  He stopped three to four 
days ago[,] he stated[,] and has been having visual 
hallucinations the last three weeks which [have] been 
getting worse in the last four days since he stopped 
drinking alcohol.  He has been seeing people who are not 
there and according to his wife he has been feeding 
pigeons which are not there."  It was further reported 
that the veteran had been drinking two cases of beer a day 
until about four days previously.  The veteran also 
reported a history of illicit drug use that included 
intravenous drug abuse.  The diagnostic impressions 
following an examination included alcohol withdrawal and 
hepatic cirrhosis secondary to alcohol abuse.  

There is no showing of the presence of Hepatitis C until 
many years following service.  There is simply no evidence 
in the service medical records or elsewhere to corroborate 
the story told by the veteran, while there is much 
evidence to cast doubt upon it.  The story has not been 
consistent over time.  The fact that the veteran has been 
in the throes of alcohol abuse for decades and has 
experienced visual hallucinations as recently as 1999 
renders any story he tells now highly suspect.  

Even if the story the veteran now tells had been 
corroborated by the evidence of the service medical 
records, any medical opinion seeking to link the current 
Hepatitis C with the incidents in service would be an 
exercise in speculation because of intervening factors 
that suggest another cause wholly unrelated to service.  
However, service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the 
claim of entitlement to service connection for Hepatitis 
C.  It follows that the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for Hepatitis C is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

